 Case 3:16-cv-02458-MMA-BLM Document 108-1 Filed 01/28/20 PageID.1370 Page 1 of 4



1     BRIAN A. VOGEL (No. 167413)
2     LAW OFFICES OF BRIAN A. VOGEL, PC
      770 County Square Drive, Suite 104
3
      Ventura, CA 93003
4     Telephone: (805) 654-0400
5
      Facsimile: (805) 654-0326
      E-Mail: brian@bvogel.com
6

7     Attorneys for Plaintiff Charles Holmes
8
                           UNITED STATES DISTRICT COURT
9

10                FOR THE SOUTHERN DISTRICT OF CALIFORNIA
11
      CHARLES HOLMES (AL-0671), an                  )   3:16-cv-02458-MMA-BLM
12
      individual,                                   )
13                                                  )   DECLARATION OF BRIAN A.
14                               Plaintiff,         )   VOGEL IN SUPPORT OF EX
                                                    )   PARTE MOTION FOR ORDER
15                       vs.                        )   TO MODIFY THE CASE
16                                                  )   MANAGEMENT SCHEDULE
      DR. ESTOCK, et. al.                           )   AND GRANT PALINTIFF
17
                                                    )   LEAVE TO FILE HIS
18                              Defendants          )   OPPOSITION TO MOTION FOR
19
                                                    )   SUMMARY JUDGMENT AFTER
      __________________________________            )   THE BRIEFING DEADLINE.
20                                                  )
 _                                               Courtroom: 3D
21_                                                 )
                                                 Judge: Hon. Michael M. Anello
22
                                                 Trial Date: None Assigned.
                                                 Complaint filed: September 28,
23
                                                 2016
            I, BRIAN A. VOGEL, declare as follows:
24
            1.     I am an attorney duly licensed and admitted to practice in the State of
25
      California and the United States District Court for the Southern District of
26
                                                1
27
      DECLARATION OF BRIAN A. VOGEL IN SUPPORT OF DECLARATION OF BRIAN A. VOGEL
28    IN SUPPORT OF EX PARTE MOTION FOR ORDER TO MODIFY THE CASE MANAGEMENT
      SCHEDULE AND GRANT PLAINTIFF LEAVE TO FILE HIS OPPOSITION TO MOTION FOR
      SUMMARY JUDGMENT AFTER THE BRIEFING DEADLINE.
 Case 3:16-cv-02458-MMA-BLM Document 108-1 Filed 01/28/20 PageID.1371 Page 2 of 4



1    California. I am the principal attorney with the Law Offices of Brian A. Vogel,
2    PC, and the attorney of record on this matter. I make this declaration based upon
3    information personally known to me. If called to do so, I could and would testify
4
     competently to the facts set forth below. I make this declaration in support of
5
     Plaintiff Charles Holmes’ Ex Parte for an order to modify the case management
6
     schedule and grant plaintiff leave to file his opposition to motion for summary
7
     judgment after the briefing deadline
8
           2.     Plaintiff’s Counsel acknowledges that deadline has passed for the
9
     filing of the Opposition to Defendants’ Motion for Summary Judgment and accepts
10
     full responsibility for the delay. The delay was not the fault of Plaintiff himself.
11
           3.     Plaintiff and Defendant have conducted written discovery and
12
     produced voluminous amounts of documentary evidence and Discovery is closed.
13
           4.     Plaintiff seeks leave to file to file his Statement of Disputed and
14
     Undisputed Facts by January 31, 2020 and his Opposition to the MSJ by February
15
     3, 2020.
16
           5.     The delay is not the product of gamesmanship nor an effort to gain
17
     any undue advantage. The reasons for the delay are as follows:
18
           6.     On October31, 2019, Counsel for Plaintiff lost power due to an
19
     unscheduled power outage due to Santa Ana Winds, and the “Maria” Fire and lost
20
     a substantial portion of his Opposition To Motion for Summary Judgment as we
21
     well as his Statement on of Disputed/Undisputed Facts. Efforts to recover the files
22
     in full proved unsuccessful after power was restored.
23
           7.     Shortly before the filing deadline on November 6, 2019, Plaintiff’s
24
     primary paralegal assigned to this matter unexpectedly became unavailable to
25
     assist counsel in the drafting and filing of the motion and created a substantial
26
                                                2
27
     DECLARATION OF BRIAN A. VOGEL IN SUPPORT OF DECLARATION OF BRIAN A. VOGEL
28   IN SUPPORT OF EX PARTE MOTION FOR ORDER TO MODIFY THE CASE MANAGEMENT
     SCHEDULE AND GRANT PLAINTIFF LEAVE TO FILE HIS OPPOSITION TO MOTION FOR
     SUMMARY JUDGMENT AFTER THE BRIEFING DEADLINE.
 Case 3:16-cv-02458-MMA-BLM Document 108-1 Filed 01/28/20 PageID.1372 Page 3 of 4



1    negative impact upon the productivity of the office. Numerous cases were
2    adversely affected including a number of criminal cases in which the clients were
3    in custody. These cases were a priority for the office because they required
4
     immediate assistance and litigation in order to protect the liberty interests of the
5
     defendants.
6
           8.      Additionally, shortly thereafter, Plaintiff Counsel’s mother suffered a
7
     problem with her hip and required assistance. Plaintiff counsel’s son then broke his
8
     collar bone in a hockey game and required surgery. Plaintiff’s counsel then took a
9
     leave of absence from work to assist in their care. Consequently, some procedural
10
     deadlines in several civil cases could not be met. Several clients were referred to
11
     other attorneys who substituted in and took over the litigation.
12
           9.      Due to the complexity of this case, counsel was unable to obtain
13
     another attorney who could file an appropriate response.
14
           10.     Although Plaintiff’s counsel should have filed a request for additional
15
     time to file a response at an earlier date, the court should not default the Plaintiff,
16
     who was not personally at fault and did not cause the delay.
17
           11.     Plaintiff's Counsel has now appropriately restaffed for this case.
18
     However, because the case is complex and they were unfamiliar with the
19
     voluminous records, Plaintiff’s counsel respectfully requests leave to file a
20
     Statement of Disputed and Undisputed Facts by February 3, 2020 and the
21
     Opposition to the MSJ by February 10, 2020.
22
     DATED: January 28, 2019               LAW OFFICES OF BRIAN A. VOGEL, PC
23

24

25                                         By:       /s/ Brian A. Vogel
26
                                                 3
27
     DECLARATION OF BRIAN A. VOGEL IN SUPPORT OF DECLARATION OF BRIAN A. VOGEL
28   IN SUPPORT OF EX PARTE MOTION FOR ORDER TO MODIFY THE CASE MANAGEMENT
     SCHEDULE AND GRANT PLAINTIFF LEAVE TO FILE HIS OPPOSITION TO MOTION FOR
     SUMMARY JUDGMENT AFTER THE BRIEFING DEADLINE.
 Case 3:16-cv-02458-MMA-BLM Document 108-1 Filed 01/28/20 PageID.1373 Page 4 of 4



1                                            Brian A. Vogel, Esq.
2                                            Attorneys for Plaintiff,
                                             CHARLES HOLMES (AL-0671)
3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                         4
27
     DECLARATION OF BRIAN A. VOGEL IN SUPPORT OF DECLARATION OF BRIAN A. VOGEL
28   IN SUPPORT OF EX PARTE MOTION FOR ORDER TO MODIFY THE CASE MANAGEMENT
     SCHEDULE AND GRANT PLAINTIFF LEAVE TO FILE HIS OPPOSITION TO MOTION FOR
     SUMMARY JUDGMENT AFTER THE BRIEFING DEADLINE.
